DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 12 are objected to because of the following informalities:  
Claim 1, the phrase “presentations several, among others” is grammatically incorrect.
Claim 3, the phrases “containers or others” and “or drilling the same” are grammatically incorrect.
Claim 12, the phrase “of bracing figures 3 to 3D is improper.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means of access” in claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims 1-12 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Applicant has to provide consistency in the language describing each element of the modular portable equipment along the entire set of claims. Some non-limiting 
The limitations towards: two modules (20); container (21); fencing bottom link (30A); two side fences (30B); at least four modular bleachers (40); at least one access structure (30C); bottom fencing (32); two side modules (32a); vertical edge (21c); upper and central module (32b); upper edge (21d); two panels of fenced (32c) are recited in the claims with variations in the language or the numeral. 
	Examiner request applicant’s assistance to carefully review the entire set of claims and to provide a definite, consistent and clear language.
7.	Claims 1, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Some non-limiting examples of indefinite language:
	Claim 1 recites the limitation “volleyball nets or others”. This renders the claim indefinite since is unclear what is encompassed with the term “others”.
Claim 5 recites the limitations "the larger side walls”; “the longest side”; “the upper edge”; the modules”; “the edges”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation “by means of conventional or similar things”. This renders the claim indefinite since is unclear what is encompassed with the terms “conventional or similar things”.

Claim 6 recites the limitation “the modules” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the upper module” in line 6, “the lower module” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation “each side fencing corresponds to half (x3)”. This renders the claim indefinite since is unclear what is encompassed with the term “half (x3)”.
Claim 9 recites the limitation “the vertical profiles” in line 5. There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations “the bottom lines”; “the lawn/covering”; “the articulation panels”; “the articulating rods”; “the side fences”; “the bottom fences”; “the bleachers”; “the access panels”; “the side parts”; “the stands”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Due to the multiple errors in the language of the claims, the claims will be examined as best understood.
10.	Claims 1-3, 6, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (WO 2009/013021) in view of Borglum (US 7,739,838)
Regarding claim 1, McKinley discloses a modular portable equipment for the composition of a multisport area and/or multipurpose area (AP)  for practicing soccer, volleyball, handball, basketball, among others or as a multipurpose event, fairs, presentations among others (Fig 1); comprising portable modular equipment 10 and conformed by one, preferably, two modules 32, each of them to the preferred format of a container and able to pack a set of structural pieces that correspond to half of a  multisport/multipurpose area (AP) (Fig 1); 
said set of pieces comprising a fencing bottom link 16, 18 two side fences 12, 14, at least one seating section, at least one access structure, accessories goal posts 22, volleyball nets or others, (Fig 1-9) at least one self-contained set for generating lighting 28 (Fig 1, 10), modular floor coverings 34, as well as components of mounting type connectors, screws and others (Fig 1). 
McKinley discloses at least one seating section, but does not disclose at least four modular bleachers. However, Borglum discloses a portable bleacher capable of 
	McKinley does not disclose the self-contained set including a Wi-Fi signal. However, it would have been an obvious engineering design to include a Wi-Fi signal in order to provide internet connectivity to the multisport area.
Regarding claim 2, McKinley discloses two modules 32 containing, respectively, a set of structural pieces, when properly fixed to each other and arranged on planned land, form, in the end, a multisport / multipurpose area (Fig 1).
Regarding claim 3, McKinley discloses the sets of structural pieces and the transport modules 32, to be mounted on the ground without the need for civil works, foundations or drilling.	
Regarding claim 6, McKinley discloses panels that make up the fencing bottom link 16, 18, when armed in relation to the modules 32, in the form of container form the bottom wall of the area multisport / multipurpose (AP) (Fig 1).
Regarding claim 7, McKinley discloses the transport modules 32 (Fig 1), but does not disclose each transport module acts as a ballast for the entire structure formed by the fencing bottom link, the side fences and the at least four modular bleachers. 
Regarding claim 9, McKinley discloses the side fences 12, 14 and access structure including panels 44, vertical profiles 58 including angular projections 60 that extend to be fixed on the panels of the side fences (Fig 1-4B), wherein a distance between the panels 44 maintains a distance (W) as a means of access to the multisport and /or multipurpose (AP) area, (Fig 1). Examiner wants to note that even though McKinley does not explicitly recite the multisport area including an access structure, these are well known in the art components of a multisport area and therefore are implicitly disclosed by McKinley.
Regarding claim 10, McKinley modified by Borglum discloses the bleachers as discussed in claim 1, Borglum further discloses each bleacher is comprised of support structure formed by vertical profiles joined inferiorly by a wire structure in steps, over which seat plates are distributed made of wood or other resistant material (Fig 1), the vertical profiles have superior angular projections 78 for fixation on the external faces of the side fences 64, 80, (Fig 1).
As modified, the bleachers of McKinley and Borglum would be capable of being fixed to the side fences.
Regarding claim 11, McKinley discloses lighting poles 28, preferably made with a device for capturing solar energy and lamps 28; the lighting poles can be arranged on ballast bases 42 (Fig 1, 10).
Regarding claim 12, McKinley modified by Borglum disclose the basic claimed method. The claimed method steps would have been obvious method of creating and .

11.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (WO 2009/013021) in view of Borglum (US 7,739,838) and further in view of Moody (US 9,155,957). McKinley discloses the fencing bottom link, the two side fences and the access structure formed of plastic panels, but does not disclose the panels comprise frames formed by vertical metal tubular profiles and horizontal joined by screens. However, Moody discloses a multisport area including fencing panels formed by vertical metal tubular profiles and horizontal joined by screens (Fig 1, 3). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the fencing panels of McKinley for the panels of Moody using known methods with no change in their respective functions and it would provide lighter and easier to store fencing panels. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

12.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (WO 2009/013021) in view of Borglum (US 7,739,838) and further in view of Pratt (EP 0455410).
Regarding claim 8, McKinley discloses the length of each side fence corresponds to half (x3) of the multisport and / or multipurpose area (AP) (Fig 1), but does not include, close to the connection with the bottom fencing (30A), an extreme upper sector (S1) that enlarges the height (H) of the fencing (30B) in order to allow the sector (S1) to be fixed at 90° with the end of the upper module (32c), while the end of the side fence (30B) attaches to the end of the lower module (32a) of the bottom fence (30A). However, Pratt discloses a modular sports area including fencing 13 that enlarges the height of the fencing (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing of McKinley to include an upper sector as taught by Pratt, in order to provide higher fencing.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        8/13/2021